TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 30, 2013



                                     NO. 03-13-00361-CV


                       EID Corporation, a Texas Corporation, and
                      Mohammed S. Alhajeid, Individually, Appellants

                                                v.

                    The State of Texas; The City of Fort Worth, Texas;
             The Transit Authority of Fort Worth, MTA Texas, et al., Appellees




        APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE ROSE




IT APPEARING to this Court that the appellants have failed to pay or make arrangements

to pay for a clerk’s record and, accordingly, have failed to prosecute the appeal:       IT IS

THEREFORE ORDERED that the appeal is dismissed for want of prosecution.                  IT IS

FURTHER ordered that the appellants pay all costs relating to this appeal both in this Court and

the court below; and that this decision be certified below for observance.